Citation Nr: 1609411	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for left hip arthritis, status post total hip replacement, rated as 10 percent disabling prior to December 6, 2010, 100 percent disabling from December 6, 2010 to January 31, 2012, and 30 percent disabling from February 1, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to October 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for arthritis of the left hip and assigned an initial 10 percent evaluation effective April 16, 2007.  

In January 2016 the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Board's Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file. 

The Veteran testified during the January 2016 hearing that his left hip disability has caused chronic low back and right hip pain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are not currently before the Board.  Therefore, the Board does not have jurisdiction over them, and the newly raised claims for entitlement to service connection for low back and right hip disabilities as secondary to service-connected left hip arthritis are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that a higher initial rating is warranted for his service-connected left hip arthritis, status post total hip replacement.  The Veteran's left hip was replaced with a prosthesis on December 6, 2010, but the claims file does not contain any medical evidence dated after March 2011 describing the severity of the service-connected hip condition.  In fact, VA has not examined the Veteran's left hip disability since January 2008.  In light of the above, the Board finds that a VA examination is necessary to determine the current severity of the service-connected left hip disability.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected left hip arthritis, status post total hip replacement.  The claims file should be made available to and reviewed by the examiner.

a)  Measure the range of motion of the left hip.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

b)  Determine whether the left hip disability manifests moderately severe surgical residuals of weakness, pain or limitation of motion; markedly severe residual weakness, pain or limitation of motion following implantation of the prosthesis; or, painful motion or weakness such as to require the use of crutches.  If none of the above are present, the examiner should so state.  

c)  If any scars are present as residuals of the December 2010 left hip replacement surgery, state the size and  number of such scars and whether they are unstable, painful, or result in any other disabling effects such as limitation of motion.  

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







